DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species XI directed to Fig. 18A-18F in the reply filed on 1/10/2022 is acknowledged.  The traversal is on the ground(s) that the Office has not identified classes and subclasses for search for each of Species I-XIII and therefore, there cannot be undue search burden. This is not found persuasive because searching in different classes and subclasses is not the only factor in determining search burden. In the instant case, a search burden exits because:
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, Species I would require a search for a stent device having a flarable portion located at an end of the device with the side legs of the flaring connector attached to the connecting strut. Species II would require a search for a stent device having a flarable portion located at an end of the device with the side legs of the flaring connector attached to the transition region of the bent segment. Species III would require a search for a stent device having a flarable portion with fewer bent segments than the body portion. Species IV would require a search for a stent device having a flarable portion located between two body portions. Species V would require a search for a stent device having a flarable portion with a plurality of expandable rings, wherein the flaring connectors of each ring have the same length and each ring has the same number of bent segments. Species VI would require a search for a stent device having a flarable portion with a plurality of expandable rings, wherein the flaring connectors of each ring have a different length and the expandable rings have a different number of bent segments. Species VII would require a search for a stent device having flaring connectors of different lengths. Species VIII would require a search for a stent device having a curved connecting strut. Species IX would require a search for a stent device having flaring connectors with a plurality of pairs of side legs. Species X would require a search for a stent device having flaring connectors with an expandable portion. Species XI would require a search for a stent device having a flarable portion including a plurality of expandable rings with crowns facing in opposite directions and flaring connectors having alternating lengths. Species XII would require a search for a stent device having a flarable portion with crowns angled relative to the longitudinal axis. Species XIII would require a search for a stent device having a flarable portion, wherein the lengths of the flaring connectors vary such that the end of the device is angled relative to the longitudinal axis
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-16, 23 and 26 are withdrawn as being directed to a non-elected species. Claims 8 and 24 are also withdrawn as being directed to non-elected species. Claim 8 recites the limitation “…the outwardly flarable portion is disposed between the first longitudinal section and the second longitudinal section of the body portion” which is specific to non-elected Species IV, directed to a stent having a flarable portion located between two body portions (Fig. 6A-6E). Claim 24 recites the limitation “the at least one 
Specification
The abstract of the disclosure is objected to because it has two titles; “STENT DEVICE INCLUDING A FLARABLE CROWN” and “ABSTRACT OF THE INVENTION”.  “The abstract must commence on a separate sheet, preferably following the claims, under the heading "Abstract" or "Abstract of the Disclosure." The sheet or sheets presenting the abstract may not include other parts of the application or other material” (See MPEP § 608.01(b)). Correction is required.  
Claim Objections
Claims 1, 4-8, 10, and 17-22 are objected to because of the following informalities:  
The claims use inconsistent terminology to refer to portions of the stent device. For example, the at least one radially expandable body portion is referred to as “the body portion”, “the expandable body portion”, and “the at least one body portion” in claims 1, 4-5, and 10. For clarity and consistency, all references to the at least one body portion should read “the at least one body portion”. Other examples of inconsistent .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite the limitation "the expanded position” in line 2. There is insufficient antecedent basis for this limitation in the claims. Claim 1 introduces multiple expandable structures, but an expanded position has not been clearly defined. For purposes of examination, “the expanded position” has been construed as an expanded position in which the crown of the at least one ring forms a flared crown.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-13, 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pellegrini (US 20090248139).
Regarding claim 1, Pellegrini discloses a stent device (stent 100, see Fig. 1 and paragraph [0025]), comprising: at least one radially expandable body portion (the radially expandable ring 108 closest to the proximal portion 102 of the device, see Fig. 1) extending along a longitudinal axis of the stent device defining a lumen (the proximal ring 108 extends along the longitudinal axis La of the device and defines a lumen); and at least one outwardly flarable portion (the radially expandable ring 108 closest to the distal end 104 of the device) connected to the body portion comprising at least one radially expandable ring connected to the body portion and at least one flaring connector connected (120) to the at least one ring configured to cause a crown (112) of the at least one ring to automatically flare radially outwardly relative to other portions of the ring upon radial expansion of the body portion so as to form a flared crown (distal ring 108 includes y-shaped member 120 which is configured to cause a crown 112 to automatically flare outwardly upon expansion of the stent, see paragraph [0029] and Fig. 1).

Regarding claim 3, Pellegrini teaches the stent device of claim 1, wherein the at least one flaring connector is biased to the expanded position (which has been interpreted as an expanded position in which the crown of the at least one ring forms a flared crown) (y-shaped members 120 may be formed of elastically deformable or shape memory material such as Nitinol to induce flaring of the crown, see paragraph [0043]).
Regarding claim 4, Pellegrini teaches the stent device of claim 1, wherein the at least one ring comprises a plurality of substantially repeating bent segments (distal ring 108 comprises a plurality of bent segments, see Fig. 1) and at least one longitudinally extending strut (118) that connects at least one of the plurality of bent segments to the body portion of the stent device (connection 118 connects the bent segments of the distal ring 108 to the body portion, proximal ring 108, see Fig. 1), and wherein each bent segment comprises a peak, a valley, and a transition region disposed between the peak and the valley (see Fig. 1).
Regarding claim 5, Pellegrini teaches the stent device of claim 1, wherein, upon the radial expansion of the body portion, the flaring connector is configured to transition from a retracted position, in which the crown of the at least one ring is substantially longitudinally aligned with portions of the body portion of the stent device (when the 
Regarding claim 6, Pellegrini teaches the stent device of claim 5, wherein, when the flaring connector is in the retracted position, the crown of the at least one ring is equidistant from the longitudinal axis with the other portions of the at least one ring, and wherein (in the unexpanded the crown of the distal ring 108 having a flaring connector is equidistant to the longitudinal axis compared with other portions of the ring, see Fig. 1), when the flaring connector is in the expanded position, the flared crown of the ring is located farther from the central longitudinal axis than the other portions of the at least one ring (in the expanded position, the crown having y-shaped member 120 is angled from the longitudinal axis, which would mean that the crowns are located farther from the central longitudinal axis than the non-flaring portions of the ring [0024]).
Regarding claim 7, Pellegrini teaches the stent device of claim 1, wherein the outwardly flarable portion is positioned at an end of the stent device (y-shaped members 120 may be provided to any crown 112 including those at the proximal and/or distal ends of the stent device, see paragraph [0034]).
Regarding claim 10, Pellegrini teaches the stent device of claim 1, wherein the at least one radially expandable body portion comprises a plurality of radially expandable rings arranged in a series along the longitudinal axis of the stent device and at least one 
Regarding claim 11, Pellegrini teaches the stent device of claim 1, wherein the at least one radially expandable body portion comprises a plurality of radially expandable rings arranged in a series along the longitudinal axis of the stent device and at least one interconnecting member extending between and connecting the plurality of radially expandable rings, and wherein after radial outward expansion the at least one flaring connector inhibits the flared crown from collapsing. Although not shown in the figures, Pellegrini teaches that the stent (100) may have any number of radially expandable rings (108) depending upon the desired length of the stent (see paragraph [0026]) and that adjacent rings are connected by connections (118) (see paragraph [0026]). Pellegrini also teaches that the y-shaped member (120) is capable of holding the crown in the flared configuration (see paragraph [0043]).
Regarding claim 12, Pellegrini teaches the stent device of claim 1, wherein the body portion, the outwardly flarable portion, or both portions are covered, at least in part, by at least one of a sheet, tube, or film formed from a material configured to reduce 
Regarding claim 13, Pellegrini teaches the stent device of claim 12, wherein the material configured to reduce protein adsorption comprises a PTFE membrane (the graft material may be PTFE, see paragraph [0027]).
Regarding claim 17, Pellegrini teaches the stent device of claim 1, wherein the outwardly flarable portion is formed from a material without shape memory properties (the stent components may be formed of material without shape memory properties, such as plastically deformable material, see paragraph [0043]).
Regarding claim 18, Pellegrini teaches the stent device of claim 1, wherein the outwardly flarable portion is formed from a material with shape memory properties (the stent components may be formed of material with shape memory properties, such as elastically deformable materials like Nitinol, see paragraph [0043]).
Regarding claim 19, Pellegrini teaches the stent device of claim 1, wherein the stent device is configured to expand radially outwardly in response to expansion of an expandable member positioned in the lumen defined by the body portion of the stent device (the stent may be configured to expand in response expansion of a balloon positioned in the lumen of the stent, see Fig. 13 and paragraph [0039]).
Regarding claim 20, Pellegrini teaches the stent device of claim 1, wherein the outwardly flarable portion is formed from one or more materials selected from the group consisting of stainless steel, cobalt chromium, nickel-titanium alloy, and biocompatible plastics (the stent components may be made of Nitinol or bioabsorbable polymers, see paragraph [0043]).

Regarding claim 22, Pellegrini teaches the stent device of claim 1, wherein the outwardly flarable portion is supported by a support strut that lessens an ability of a flare or a barb to be collapsed (the y-shaped members 120 function as support struts which hold the flared crown in position, see paragraph [0043]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tay et al. (WO 2016114719) in view of Pellegrini.
Regarding claim 1, Tay discloses a stent device (24a, see Fig. 3A), comprising: at least one radially expandable body portion (series of interconnected struts 36, see Fig. 3A) extending along a longitudinal axis of the stent device defining a lumen (the stent device is expandable and interconnected struts 36 extend along a longitudinal axis of the device and define a lumen, see paragraph [0044] and Fig. 3A); and at least one outwardly flarable portion (upstream portion 50) connected to the body portion 
Tay fails to teach at least one flaring connector connected to the at least one ring configured to cause a crown of the at least one ring to automatically flare radially outwardly relative to other portions of the ring upon radial expansion of the body portion so as to form a flared crown.
Pellegrini, in the same field of art, teaches a radially expandable stent device (100, see Fig. 1) comprising radially expandable rings (108), which may have flaring connectors (y-shaped members 120) connected to the rings to cause a crown (112) to flare outward upon expansion of the stent (see paragraph [0024]). The y-shaped members (120) serve to induce crown flaring and hold the crowns in the flared configuration (see paragraph [0024] and [0043]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the radially expanding rings of the outwardly flarable portions of Tay with the flaring connectors of Pellegrini to support the crowns in the flared configuration.
Regarding claim 9, the combination of Tay and Pellegrini teaches the stent device of claim 1, wherein the at least one radially expandable ring and the at least one flaring connector comprises at least one first ring and at least one second ring arranged in series along the longitudinal axis of the stent (the outwardly flarable portion, upstream portion 50, comprises a plurality of rings of interconnecting struts 52 arranged in series 
Regarding claim 25, the combination of Tay and Pellegrini teaches the stent device of claim 1, wherein the outwardly flarable portion (upstream portion 50, see Fig. 3A of Tay) comprises: at least one first radially expandable ring connected to the body portion (second to last ring of interconnecting struts 52 is connected to the body portion via the struts 51, see Fig. 3A); at least one first flaring connector connected to the at least one first ring configured to cause a crown of the at least one first ring to automatically flare radially outwardly (the stent of Tay as modified by Pellegrini would have flaring connectors connected to the rings of the outwardly flarable portion) in a first direction relative to other portions of the first ring upon radial expansion of the body portion so as to form a first flared crown (the crowns of the second to last ring of in interconnecting struts 52 flare in a first direction, see Fig. 3A); at least one second radially expandable ring connected to the first at least one radially expandable ring (last ring of interconnecting struts 52 is connected to the first ring, see Fig. 3A); and at least one second flaring connector connected to the at least one second ring configured to cause a crown of the at least one second ring to automatically flare radially outwardly (the stent of Tay as modified by Pellegrini would have flaring connectors connected to the rings of the outwardly flarable portion) in a second direction different from the first direction and relative to other portions of the second ring, upon the radial expansion of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771